Davis v City of New York (2018 NY Slip Op 02910)





Davis v City of New York


2018 NY Slip Op 02910


Decided on April 26, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2018

Mazzarelli, J.P., Kapnick, Kahn, Kern, Singh, JJ.


6403 152416/13

[*1]Ricky Davis, Plaintiff-Appellant,
vThe City of New York, Defendant-Respondent, Police Officer "John" Casey (first name unknown), Defendant.


Jonah Grossman, Jamaica (Lawrence B. Lame of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Melanie T. West of counsel), for respondent.

Order, Supreme Court, New York County (James E. d'Auguste, J.), entered January 11, 2017, which granted defendant City of New York's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleges that he was unlawfully arrested and charged with several gambling-related offenses for soliciting people on the street to play three-card monte. Plaintiff cannot prevail, however, on his false arrest, false imprisonment, and malicious prosecution claims because the police officer's observations, training and experience, and the report of an identified citizen accusing plaintiff of committing the specified criminal conduct gave the officer probable cause to arrest plaintiff (see Walker v City of New York, 148 AD3d 469, 470 [1st Dept 2017]; Leftenant v City of New York, 70 AD3d 596 [1st Dept 2010]). Moreover, there were no "materially impeaching circumstances" of the officer's testimony so as to raise a question of fact as to whether he had probable cause to effectuate plaintiff's arrest (see Grimes v City of New York, 106 AD3d 441 [1st Depot 2013]; Medina v City of New York, 102 AD3d 101, 105 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 26, 2018
CLERK